—Judgment (denominated an order), Supreme Court, New York County (Bruce Allen, J.), entered October 5, 1999, which denied petitioner’s application pursuant to CPLR article 78 to annul a determination of respondent Commissioner of the Department of Sanitation of the City of New York, dated November 5, 1998, denying petitioner’s application for renewal of a permit to operate a non-putrescible solid waste facility, unanimously affirmed, without costs.
*337We affirm Supreme Court’s denial of petitioner’s CPLR article 78 application since the challenged determination, that petitioner lacked the good character, honesty and integrity necessary to support his permit renewal application (see, Administrative Code of City of NY § 16-131.1 [a]), was rationally premised on ample evidence and accordingly was not arbitrary and capricious (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-231). Concur — Rosenberger, J. P., Williams, Tom, Lerner and Buckley, JJ.